                                                                              Fl ED
                  IN THE UNITED STATES DISTRICT COURT
                                                                               FEB 2 7 2019
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION                                Clbrk, U.S. District Court
                                                                                rstnct_Of Montana
                                                                                    Missoula
 WILDEARTH GUARDIANS,
                                                       CV 16-65-M-DWM
              Plaintiff,

     vs.
                                                             ORDER
 PAMELA SCRUGGS, et al.,

               Federal Defendants,

     and

 MONTANA TRAPPERS ASSOCIATION,
 et al.

              Defendant-Intervenors.


      The parties having jointly moved for an extended briefing schedule on costs

and fees,

      IT IS ORDERED that the parties' motion (Doc. 144) is GRANTED.

Plaintiff shall file its motion for attorney's fees, if any, on or before March 8, 2019.

Federal Defendants shall file their response to Plaintiffs bill of costs and motion

on or before April 22, 2019. Plaintiff may file a reply on or before May 6, 2019.

      DATED this ~]~         of February, 2019.

                                        Donald W. Molloy, District Judg
                                        United States District Court
